11-4789                                                                       BIA
         Buta v. Holder                                                        A074 855 818




                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 31st day of July, two thousand twelve.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                JOSÉ A. CABRANES,
 9                ROBERT D. SACK,
10                     Circuit Judges.
11       _____________________________________
12
13       ALEXANDRA BUTA,
14                Petitioner,
15
16                        v.                                    11-4789
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Charles Christophe, Christophe Law
24                                     Group, P.C., New York, NY.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Edward J. Duffy,
28                                     Senior Litigation Counsel; Zoe J.
29                                     Heller, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Alexandra Buta, a native and citizen of

 6   Albania, seeks review of a November 7, 2011, decision of the

 7   BIA denying her motion to reopen her removal proceedings.

 8   In re Alexandra Buta, No. A074 855 818 (B.I.A. Nov. 7,

 9   2011).   We assume the parties’ familiarity with the

10   underlying facts and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006) (per curiam).    An alien seeking to reopen

14   proceedings is required to file a motion to reopen no later

15   than 90 days after the date on which the final

16   administrative decision was rendered and is permitted to

17   file only one such motion.     See 8 U.S.C. § 1229a(c)(7)(A),

18   (C); 8 C.F.R. § 1003.2(c)(2).       There is no dispute that

19   Buta’s second motion to reopen, filed in May 2011, was

20   untimely and number-barred, because the BIA issued a final

21   order of removal in November 2002.

22       Buta contends, however, that she established a material

23   change in conditions excusing the untimely and number-barred

                                     2
 1   motion, based on an increase in violent attacks and human

 2   trafficking targeting ethnic Greeks and members of the Greek

 3   Orthodox religion in Albania.       See 8 U.S.C.

 4   § 1229a(c)(7)(C)(ii).

 5       The BIA did not abuse its discretion in finding that

 6   conditions for ethnic Greeks and members of the Greek

 7   Orthodox religion had not materially changed in Albania.

 8   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir.

 9   2008).   While Buta argues that she established a material

10   increase in human trafficking through Dr. Bernd J. Fischer’s

11   statement, the BIA reasonably concluded that human

12   trafficking had been an ongoing problem since the time of

13   Buta’s 2000 merits hearing.     See Xiao Ji Chen v. Dep’t of

14   Justice, 471 F.3d 315, 342 (2d Cir. 2006) (holding that the

15   weight afforded to the applicant’s evidence in immigration

16   proceedings lies largely within the discretion of the

17   agency); see also In re S-Y-G-, 24 I. & N. Dec. 247, 253

18   (B.I.A. 2007) (“In determining whether evidence accompanying

19   a motion to reopen demonstrates a material change in country

20   conditions that would justify reopening, [the BIA] compares

21   the evidence of country conditions submitted with the motion

22   to those that existed at the time of the merits hearing


                                     3
 1   below.”).   Indeed, the BIA explicitly noted that Dr.

 2   Fischer’s statement – which discussed a 2000 report from the

 3   Albanian government noting that 30,000 Albanian sex workers

 4   were then working abroad – indicated that human trafficking

 5   had been an ongoing problem since at least 2000.

 6       While Buta takes issue with the BIA’s determination

 7   that Dr. Fischer’s statement reflected a continuation rather

 8   than a material increase in human trafficking, where, as

 9   here, the BIA’s inference “is tethered to the evidentiary

10   record, we will accord deference to the finding.”   See Siewe

11   v. Gonzales, 480 F.3d 160, 168-69 (2d Cir. 2007) (finding

12   that “support for a contrary inference – even one more

13   plausible or more natural – does not suggest error”).

14   Moreover, although Buta asserts that the BIA erred in

15   finding that there was no evidence that ethnic Greeks or

16   members of the Greek Orthodox religion are targeted for

17   human trafficking in Albania, she has failed to specifically

18   identify any evidence allegedly overlooked by the BIA.     See

19   Xiao Ji Chen, 471 F.3d at 337 n.17 (presuming that the

20   agency “has taken into account all of the evidence before

21   [it], unless the record compellingly suggests otherwise”);

22   see also Fed. R. App. P. 28(a)(9)(A) (An appellant’s opening

23   brief must contain the “appellant’s contentions and the

24   reasons for them.”).

                                   4
 1       Similarly, the BIA did not abuse its discretion in

 2   finding that Buta failed to demonstrate a material change in

 3   country conditions on the basis of the her evidence

 4   discussing the 2010 killing of ethnic Greek Aristotelis

 5   Goumas.   See Xiao Ji Chen, 471 F.3d at 342.   In considering

 6   this evidence, the BIA reasonably found that it was

 7   inconclusive as to the cause of Goumas’s death.      Indeed,

 8   Buta’s evidence stated that an expert’s investigation had

 9   found that Goumas was killed in a car accident, which he

10   caused.   We will accord deference to the finding.     See

11   Siewe, 480 F.3d at 168-69.

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot.    Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22
23




                                    5